Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.1 14, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.1 14. Applicant's submission filed on 06/02/2022 has been entered.
Claims 1-10, 13-22 are presented for further examination.

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg 8-10 of Applicant Arguments/Remarks, filed 6/2/2022, with respect to 35 U.S.C 102 have been fully considered and are persuasive.  The rejection of Claims 1-10, 13-22 has been withdrawn. 

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  claim 13 is rejected under a cancelled claim.  Appropriate correction is required.


Allowable Subject Matter

Claims 1-10, 15-22 allowed.
Claims 13 and 14 are objected, but would be allowable if overcome the object issue stated in the Claim Objection section of the office.




Conclusion
A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN C. TANG
Primary Examiner
Art Unit 2447


/Karen C Tang/
Primary Examiner, Art Unit 2447